—Appeal from a judgment of the County Court of Montgomery County (Sise, J.), rendered May 4, 1998, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to one count of sodomy in the first degree as a result of his molestation of a three-year-old child. Defendant was sentenced as a second felony offender to a definite term of 20 years in prison. Defendant now argues that this sentence was harsh and excessive because a more lenient sentence had been discussed in the context of an earlier plea of guilty to a superior court information which was subsequently withdrawn. We disagree. A sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Here, given defendant’s prior criminal history and his admitted victimization of a helpless child for his own sexual gratification, we find no reason to disturb the sentence imposed in the interest of justice (see, id.).
Cardona, P. J., Mikoll, Mercure, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.